ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-026, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, GEORGE A. BODE of NEW ORLEANS, LOUISIANA, who was admitted to the bar of this State in 1976, should be suspended from the practice of law for a period of three years based on discipline imposed in Colorado, following respondent’s suspension from practice before the United States Patent and Trademark Office for conduct that would constitute violation of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.4 (client communication), RPC 1.16(b) (failure to protect clients’ interests upon termination of representation), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresen*586tation), RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that GEORGE A. BODE is suspended from the practice of law for a period of three years and until the further Order of the Court, effective immediately; and it is further
ORDERED that GEORGE A. BODE comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.